BabNes, J.
This is an action of ejectment. Tbe defendants justified their right of possession under a written lease. The plaintiff contended on the trial (1) that the lease was abrogated by mutual consent'; (2) that the defendant corporation failed to exercise an option contained in the lease to continue it in force beyond the period for which the premises had been originally leased, and that therefore the lease had expired by its terms; and (3) that plaintiff purchased the premises without notice that defendant had a lease of the property which extended for a term of years. The court found against the plaintiff on all three of these questions, and it is insisted that such findings have no sufficient support' in the evidence.
We are satisfied from an examination of the evidence that it cannot be said that any one of the findings attacked is against' the clear preponderance of the evidence. The judgment must therefore be affirmed.
By the Court. — It is so ordered.